Citation Nr: 1639639	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 20 percent for the period prior to April 11, 2016, and higher than 40 percent from that date forward for thoracolumbar spine degenerative disc disease (DDD) with thoracolumbar spondylosis (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a 20-percent rating.

An RO letter informed the Veteran that the Board hearing at the RO via video conference he requested was scheduled for January 15, 2015.  (11/24/2015 VBMS-Correspondence)  The claims file reflects no evidence of the letter having been returned as undeliverable.  The Veteran failed to appear for his scheduled hearing, and the claims file reflects no evidence of him having requested that the hearing be rescheduled.  Thus, the hearing request is deemed to have been withdrawn.  
See 38 C.F.R. § 20.702(d) (2015).

In February 2016, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.  While the case was on remand, via a May 2016 rating decision, the AMC granted an increased rating from 20 to 40 percent, effective April 11, 2016.  As records and an examination were obtained, the Board finds that the AMC completed the additional development directed in the February 2016 Board remand.


FINDINGS OF FACT

1.  Prior to April 11, 2016, the Veteran's low back disability manifested with motion on forward flexion greater than 0 to 30 degrees.  Neither thoracolumbar ankylosis, incapacitating episodes, nor associated objective neurological symptomatology manifested.

2.  Since April 11, 2016, the Veteran's low back disability has manifested with motion on forward flexion of 0 to 30 degrees or less.  Neither thoracolumbar ankylosis, incapacitating episodes, nor associated objective neurological symptomatology has manifested.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for thoracolumbar DDD with spondylosis for the period prior to April 11, 2016, and higher than 40 percent for the period since are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5242, 4243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2009 rating decision, via a March 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki (Vazquez-Flores I), 22 Vet. App. 37 (2008).  Neither the Veteran nor his representative has asserted any notice error or claimed specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA records, to include the Compensation and Pension examination reports, and his non-VA records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  The Veteran has, however, disputed the adequacy of the 2009 and 2016 VA examinations.  (09/24/2009 VBMS-Notice of Disagreement)

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, there is a general, rebuttable, presumption that the examiner performed the examination in accordance with VA and general medical principles.  A claimant's bare assertion to the contrary is not sufficient to rebut the presumption.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012).

As concerns the April 2009 examination, the Veteran asserted that the examiner misstated the distance he could walk by noting one mile, a distance he had not been able to walk in over 20 months.  The Veteran asserts that he in fact answered that he could walk only for five minutes before severe muscle tension set in.  The examiner also noted in the examination report that the Veteran walked with no noticeable pain or limp.  The Veteran asserted in turn that he still has metal pins and plates in his right ankle which cause a mild limp, and that it is still tender and affects his overall range of motion (ROM).  The Veteran also disputed the examiner's noted findings of thoracolumbar motion on forward flexion of 0 to 90 degrees.  The Veteran asserts that after he started to bend forward, he immediately fell to his knees in agony and could go no further due to severe pain and spasms.  The Board partially addressed the Veteran's assertions in the February 2016 remand in that the Board remanded for a current examination to ascertain the severity of the Veteran's disability.  Hence, any potential prejudice was addressed and rendered harmless.  The Board discusses this further later in the decision below.

The Board finds no basis on which to find the April 2016 examination inadequate, as the examination report is adequate to sufficiently inform the Board of the examiner's judgment and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The Board also notes that the 2016 VA spine examination of record did not fully test the spine in accord with all of the notations in § 4.59 (as noted below).  However, the Board finds that this is a moot point because in order to obtain a rating higher than 40 percent the evidence would need to show a form of ankylosis, which by definition in Note (5) below, is when the spine is fixed in flexion or extension.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Rating Criteria

Historically, the Veteran's duties in the U.S. Air Force entailed parachute jumps, from which he developed his low back disability.  A May 2006 rating decision granted service connection for degenerative arthritis of the thoracolumbar spine and assigned an initial 20-percent rating, effective in September 2005.  VA received the Veteran's claim of entitlement to an increased rating in April 2007.  In response to the Veteran's April 2007 claim, a February 2008 rating decision continued the 20-percent rating.  (02/21/2008 VBMS-Rating Decision-Narrative)  Upon receipt of additional evidence from the Veteran in July 2008, the RO treated it as a new claim and issued another VCAA letter in March 2009.  As discussed below, the Board will consider the evidence from April 2007 forward, as the appeal period for the February 2008 rating decision had not expired.  See 38 C.F.R. §§ 3.156(b), 3.400(o)(2).

Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion (LOM) under the appropriate DCs for the joint involved.  Spine disabilities are evaluated under the General Formula.  38 C.F.R. § 4.71a.  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40-percent rating is warranted where forward flexion is 0 to 30 degrees or less.  38 C.F.R. § 4.71a.  Associated objective neurological abnormalities are rated separately under an appropriate DC.  Id., Note (1).

Intervertebral disc syndrome (IVDS) is rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).

Discussion

The December 2007 examination report reflects that the Veteran reported that he took over-the-counter (OTC) medication for pain relief.  He had used prescribed medication in the past but discontinued it, as it impacted his work via drowsiness.  He reported use of orthotic devices.  Physical examination revealed the presence of practically all symptoms listed for a thoracolumbar spine disability: muscle spasms, muscle atrophy, guarding, tenderness, and pain on motion-all bilaterally.  There also was weakness on the right.  The Veteran's head position was normal, but his appearance was not symmetrical, as his posture revealed scoliosis, and the right shoulder was lower than the left.  The Veteran's gait was antalgic with poor propulsion.  ROM on forward flexion was 0 to 85 degrees with onset of pain at 
70 degrees.  The examiner noted that there was pain on both active and passive motion.  There was pain on repetitive motion, but no additional loss of motion.  Lasegue's and Waddell's signs were negative.  Sensation was intact throughout the lower extremities, motor strength was normal, and deep tendon reflexes were normal at 2+, and plantar flexion also was normal.

The objective findings on clinical examination show the Veteran's low back to have more nearly approximated the assigned 20-percent rating.  38 C.F.R. § 4.71a, General Formula.  A higher rating was not met or approximated, as the Veteran's thoracolumbar spine motion on forward flexion was greater than 0 to 30 degrees.  Further, the examiner noted that repetitive-use testing did not result in additional loss of ROM due to pain, weakness, etc.  Neurological examination was normal, so there was no factual basis for a separate rating for neurological symptoms.  As concerns occupational impairment, the examination report noted that the Veteran worked full time, and that he had lost less than one week over the prior year.  His work entailed sitting at a computer, which induced pain.  Hence, the Board finds that the assigned 20-percent rating compensates the Veteran for his earning impairment due to his low back disability.  See 38 C.F.R. § 4.1.
VA outpatient and the Veteran's physical therapy (PT) records reflect that his disability is as assessed at the December 2007 examination.  His low back pain is constant and significant, but it has not caused his low back to manifest at less than 30 degrees of forward flexion.  An April 2007 entry reflects that there was full ROM, tenderness to palpation without spasm, and negative straight leg raising bilaterally.  (4/30/2007 VBMS-Medical Treatment-Government Facility, p, 6)  The Board notes a June 2007 non-VA PT entry wherein the therapist noted the Veteran's flexion was limited by 75 percent.  (12/28/2007 VBMS-Medical Treatment-Non-Government Facility4, p. 4)  The Board finds the notation insufficiently specific to conclude that the Veteran's lumbar forward flexion was less than 0 to 30 degrees.  First, the entry did not set forth what was considered normal ROM values for the thoracolumbar spine.  VA has specific values on which the rating criteria are based.  See 38 C.F.R. § 4.71a, Plate V.  Second, as set forth above, forward flexion was greater than 0 to 30 degrees at the December 2007 examination.

The Board notes the December 2007 examination report notation of positive ankylosis on flexion.  Favorable ankylosis of the entire thoracolumbar spine warrants a 40-percent rating, and unfavorable ankylosis of the entire thoracolumbar spine warrants a 50-percent rating.  38 C.F.R. § 4.71a, General Formula.  Notwithstanding the notation, the evidence of record shows that the Veteran's thoracolumbar spine has not, and does not, manifest with ankylosis of any type.  First, the examiner noted that the reference was lifted from the service treatment records.  Second, the evidence of record shows that the Veteran's spine disability does not meet the definition of ankylosis for VA rating purposes.  See 38 C.F.R. § 4.71a, General Formula Note (5) (stating that all or part of the spine is "fixed in flexion or extension") (emphasis added).  Third, the fact that the Veteran's thoracolumbar spine demonstrated ROM, regardless of how limited, demonstrates the absence of ankylosis. 

A July 2008 non-VA neurological assessment reflects that the Veteran reported that he worked full time, and that almost any activity aggravated his low back.  He also reported numbness, weakness, and tingling of the right leg.  The examiner did not note specific ROM values but noted that physical examination otherwise revealed negative straight leg raising and a normal neurological examination.  The examiner noted further that, although a MRI examination was read as normal, there was degenerative facet disease at the lower 3 segments, and probable DDD at L5-S1.  (07/31/2008 VBMS-Medical Treatment-Non-Government Facility)

In April 2009, VA received lay statements from some of the Veteran's co-workers.  All attested to the fact that the Veteran worked in obvious pain and discomfort daily, and that he had missed time from work as a result.  All of the statements are competent lay evidence, as they describe what the co-workers observed.  See 38 C.F.R. § 3.159(a)(2).  The Board acknowledges this evidence, as well as the Veteran's earlier referenced NOD, wherein he asserted that he had missed 29 days of work since January 1, 2008.  The Board does not find that this evidence warrants an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  First, IVDS was not diagnosed by a medically trained clinician until the 2016 VA examination.  Second, the Veteran's and his co-workers' statements are not evidence that a physician put the Veteran on bed rest during those days he was not at work.  See Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (stating that "an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician").  Hence, the Board finds that the weight of the evidence does not support a rating higher than 20 percent on the basis of incapacitating episodes.

The April 2009 examination report reflects that the Veteran reported that he was able to walk one mile, and that he had not undergone any spine surgery on his thoracic or lumbar spine.  He complained of intermittent sharp, burning pain in the entire spine that radiated toward both shoulder blades.  The Veteran reported further that he had flare-ups nightly, and that they lasted for two hours.  Any type of motion increased his pain.  Per the examination report, he reported that he was on no medication, and that he required no assistive aids.  The Veteran reported no difficulty with his activities of daily living, and he denied any bowel or bladder involvement.  The examiner also noted that the Veteran had undergone spinal injections at a pain clinic with only minimal temporary relief, and also noted treatment by a chiropractor after a March 2009 motor vehicle accident.  Also noted was that the Veteran reported two occasions where his back locked up while trying to rise out of a chair, and his co-workers had to assist him.  It was noted that the Veteran was employed as a software computer engineer since his discharge from service in 2005.

Physical examination revealed that the Veteran walked in a rhythmic and symmetrical fashion, without limp, and he did not appear to be in pain.  ROM on forward flexion was 0 to 90 degrees.  Pain on motion was noted on backwards extension.  The examiner also noted that repetitive-use testing did not reveal additional loss of ROM.  Neurologically, all major muscle groups in both lower extremities were grade 5.  There was no dermatome loss of sensation in either lower extremity, and deep tendon reflexes at the knee were +4 bilaterally and at the ankles bilaterally.  There appeared to be some paraspinal spasm noted, and the Veteran complained of tenderness of the spine from the base of the neck to the sacrum.  There was no swelling, heat, or redness noted.  Hip extension tests were negative bilaterally, and straight leg raising tests were negative to 90 degrees bilaterally.  
X-rays of the lumbar and thoracic spine were read as showing no abnormality.

The objective findings noted in the examination report reflect that a rating higher than 20 percent was not met or approximated.  38 C.F.R. § 4.40, 4.45. 4.71a, General Formula.  Further, in light of the normal neurological examination, there was no factual basis for a separate rating for neurological symptoms.  The examiner did not comment on the hyperactivity of the Veteran's reflexes of the LEs.  Nonetheless, the other evidence of record has shown the deep tendon reflexes of the LEs as consistently normal of 2+.

The Board already has acknowledged the Veteran's dispute of the examination findings.  First, the Board discerns no basis on which to question the Veteran's veracity.  Nonetheless, the Veteran's history as noted by the examiner is overall consistent with the other medical evidence of record; and, the examiner's noted examination findings are fairly consistent with the medical findings of other examiners and entities as already set forth.  As already noted, despite his chronic pain, other physical findings have noted thoracolumbar forward flexion as full or otherwise greater than 30 degrees.  The noted distance that the Veteran could walk may well have been due to the examiner misunderstanding the Veteran.  While this is an example of how the Veteran's service-connected spine disability impacts his daily living, it is considered and accounted for in his current 20 percent evaluation.  

As concerns the examiner's notation that the Veteran did not use medication, the examiner may well have meant that no prescribed medication was used vice OTC medications.  The Veteran's use of medication, again, impacts his ordinary activity and daily living.  It is a consideration, but not the controlling factor, in determining whether the evidence more nearly approximates a higher rating.  Additionally, the Board acknowledges that the other medical evidence of record indicates that it is unlikely that the Veteran walked without a limp, as he has a leg length disparity as well as the residual surgery hardware in his ankle.  That being the case, however, since the Veteran was already rated at 20 percent, his gait had no bearing on whether a higher rating was indicated.  The maximum, 40-percent rating is based solely on motion on forward flexion and-where present, favorable ankylosis of the thoracolumbar spine.

On his VA Form 9 (05/27/2009 VBMS-VA-9), the Veteran asserted that throughout the claims process and his appeal that VA had not fully considered and assessed the medical evidence related to his disability.  As discussed in this decision, the Board has fully considered the evidence, to include the Veteran's assertions.  The Board acknowledges and sympathizes with the Veteran's pain and spasms, etc.  Nonetheless, the spine rating criteria are objective and are view with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  While the Veteran's pain is real, his disability is not evaluated on the presence of pain but the functional loss due to the pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The medical evidence of record, to include the non-VA chiropractor's report, does not reflect findings of forward flexion less than 0 to 30 degrees prior to the April 2016 VA examination.  Further, the chiropractor's report noted no positive neurological findings of the LEs.  (04/01/2009 VBMS-Medical Treatment-Non-Government Facility)

There is no need to discuss the findings of the 2016 VA examination at length.  (04/11/2016 VBMS-C&P Exam).  The report reflects that the Veteran complained of severe daily pain of 8/10 intensity that lasted all day, and was of a tight and pulsating nature.  On rare occasions it radiated up to the shoulder blades.  The Veteran denied LE weakness or numbness.  He reported his primary functional loss as bending over, and he denied flares.  The Veteran reported further that he did not have any lost work time in 2015, as he worked at home, but he lost 31 days in 2014.  Physical examination revealed the Veteran to have a gait dysfunction and a leg length inequality.  He also told the examiner that he desired to avoid surgery at all cost.  The examiner noted that motion on forward flexion was to 30 degrees, which meets the criteria for a 40-percent rating.  The examiner marked that ankylosis was not present.  Further, the examiner also noted that the thoracolumbar spine also manifested IVDS, but she also noted that there had not been any incapacitating episodes.  Neurological examination was normal throughout.  Hence, the April 2016 examination did not provide a factual basis for a separate rating for neurological symptoms.

In light of all of the above, the Board finds that the preponderance of the evidence is against a rating higher than 20 percent prior to April 11, 2016, the date of the April 2016 examination.  38 C.F.R. § 3.400(o).  From that date forward, it is also against a rating higher than 40 percent as the evidence does not reflect ankylosis, and against a separate rating for neurological symptoms.  

The Board also finds that the Veteran has not asserted any symptoms not contemplated by the spine rating criteria.  For example, his signs and symptoms, such as limited motion, pain, and spasms are contemplated by the schedular criteria.  Hence, the Board finds that the available schedular ratings are adequate and there is no basis for referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Further, the evidence of record shows that the staged ratings discussed above compensate the Veteran to the extent practical for his earning impairment due to his thoracolumbar spine disability.  38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against ratings higher than those assigned, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to a rating higher than 20 percent for the period prior to April 11, 2016, and higher than 40 percent from that date forward for low back disability is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


